420 F.2d 1380
Milton R. ACKMAN, as Trustee of American Foam RubberCorporation, Bankrupt, Plaintiff-Appellant,v.WALTER E. HELLER & COMPANY, Inc., Defendant-Appellee.
No. 337, Docket 32985.
United States Court of Appeals Second Circuit.
Argued Dec. 9, 1969.Decided Dec. 16, 1969.

Jacob Greenwald, New York City (Kleeberg & Greenwald, Alexander H. Rockmore, New York City, of counsel), for plaintiff-appellant.
Charles Seligson, New York City (Seligson & Morris, Robert Popper, New York City, of counsel), for defendant-appellee.
Before MOORE and KAUFMAN, Circuit Judges, and RYAN,1 District judge.
PER CURIAM:


1
The judgment of the District Court is affirmed.  There is ample support in the record to sustain the findings in the opinions of Judge Wyatt, reported at 307 F. Supp. 971 (S.D.N.Y.1968), and 307 F. Supp. 958 (S.D.N.Y.1968), that (1) there is no 'reasonable cause to believe that the debtor is insolvent' as required to make a preference voidable under 60(b) of the Bankruptcy Act, 11 U.S.C. 96(b) (1964) and (2) there was no 'intent of giving a preference to any particular creditor over other creditors' as required by 15 of the New York Stock Corporation Law, McKinney's Consol. Laws, c. 59, made applicable by 70(e) of the Bankruptcy Act, 11 U.S.C. 110(e) (1964).



1
 Of the Southern District of New York, sitting by designation